YOUNG, Judge,
concurring:
I concur in the opinion of Chief Judge Rosenwasser, but wish to emphasize two points, either of which I consider dispositive. Whether or not the Attorney General republished the various schedules in accordance with the time table prescribed in 21 U.S.C. § 812(a) had, and can have, no effect whatsoever upon the legal sufficiency of the schedules themselves.
When the law came into effect those substances listed on the initial schedules became controlled substances and will remain so until either Congress amends the law or the Attorney General, after complying with the procedural safeguards contained in the law, removes them from the schedules. The time table was nothing more than an expedient legislative device by which the Congress authorized the administrative amendment of the schedules. Section 812(c) makes it clear that even if the Attorney General never exercised his authority to amend the schedules, the drugs and other substances enumerated in the law will continue to be controlled substances within the meaning of the law. Since Schedule II contains any preparation of coca leaves, cocaine is included and hence is, and will remain, a controlled substance until removed from the Schedule.
Even if cocaine were not a “controlled substance” proscribed by Section 9-2-15, Coast Guard Regulations, 1975, it is a “narcotic substance” and proscribed by that same regulation. Inclusion in the regulation of the words “or other controlled substances” means that the Commandant merely added such other substances as *582might be additionally controlled to the “marijuana” and “narcotic substances” specifically proscribed by the regulation. Since 21 U.S.C. § 802(16) statutorily defines cocaine as a narcotic drug it is proscribed by the regulation whether or not it is included in a Schedule of Controlled Substances.
Judge BRIDGMAN and Judge BURGESS concur.